FORM 18-K/A For Foreign Governments and Political Subdivisions Thereof SECURITIES AND EXCHANGE COMMISSION Washington, D.C. AMENDMENT NO.4 to ANNUAL REPORT of PROVINCE OF SASKATCHEWAN CANADA (Name of Registrant) Date of end of last fiscal year: March 31, 2013 SECURITIES REGISTERED* (As of close of fiscal year) Title of issue Amounts as to which registration is effective Names of exchanges on which registered N/A N/A N/A *The Registrant is filing this annual report on a voluntary basis. Names and addresses of persons authorized to receive notices and communications from the Securities and Exchange Commission: JOHN PRATO Canadian Consul General Canadian Consulate 1251 Avenue of the Americas New York, N.Y. 10020 or DONALD WILSON Canadian Consulate 1251 Avenue of the Americas New York, N.Y. 10020 Copies to: CLARE ISMAN Deputy Minister of Finance Ministry of Finance Province of Saskatchewan 2350 Albert Street Regina, Saskatchewan Canada S4P 4A6 JOHN W . WHITE Cravath, Swaine – Moore Worldwide Plaza 825 Eighth Avenue New York, N.Y. 10019 This amendment to the Province of Saskatchewan's (the "Province") Annual Report on Form 18-K for the year ended March31, 2013 is being filed to include as exhibits to such Form 18-K: (k): First Quarter Financial Report 14-15 * This amendment to the annual report comprises: (1) Pages numbered 1 to 4 consecutively. (2) The following exhibits: Exhibit (k):
